Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 1 of 26 PageID 1265




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   HORACE TOLLIVER,

                Plaintiff,

   v.                                             Case No. 8:20-cv-00258-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                             /

                                        ORDER

         Plaintiff seeks judicial review of the denial of his claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for DIB on November 13, 2014, alleging

   disability beginning on January 8, 2015 (Tr. 19).             The Social Security

   Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 120-32, 134-49). Plaintiff then requested an administrative

   hearing (Tr. 165-66). Per Plaintiff’s request, the ALJ held a hearing where Plaintiff

   appeared and testified (Tr. 40-87). Following the hearing, the ALJ issued an

   unfavorable decision finding Plaintiff not disabled and accordingly denied
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 2 of 26 PageID 1266




   Plaintiff’s claims for benefits (Tr. 16-32). Subsequently, Plaintiff requested review

   from the Appeals Council, which the Appeals Council denied (Tr. 4-6). Plaintiff

   then timely filed a complaint with this Court (Doc. 1). The case is now ripe for

   review under 42 U.S.C. §§ 405(g), 1383(c)(3).

         B.     Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1975, claimed disability beginning on January 8,

   2015 (Tr. 19, 30). Plaintiff obtained a high school education (Tr. 30). Plaintiff’s

   past relevant work experience included work as a general ledger accountant (DOT

   No. 210.382-045), auditor (DOT No. 160.67-154), data entry clerk (DOT No.

   2013.582-057), and accountant (DOT No. 160.162-018) (Tr. 30). Plaintiff alleged

   disability due to carpal tunnel syndrome (“CTS”), cubital and radial tunnel

   syndrome, anxiety and panic disorder, OCD, MDD, severe muscle spasms, and

   insomnia (Tr. 220).

         In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through June 30, 2020 and had not engaged in

   substantial gainful activity since January 8, 2015, the alleged onset date (Tr. 21).

   After conducting a hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: right acromioclavicular

   joint arthritis and strain; CTS; radial tunnel syndrome; cubital tunnel syndrome;

   degenerative disc disease; hypertension; major depressive disorder; and generalized

   anxiety disorder (Tr. 22).    Notwithstanding the noted impairments, the ALJ

   determined Plaintiff did not have an impairment or combination of impairments



                                            2
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 3 of 26 PageID 1267




   that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

   Subpart P, Appendix 1 (Tr. 22). The ALJ then concluded that Plaintiff retained a

   residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.

   404.1567(b) with the following limitations:

         “Function by function, the claimant remains able to lift and or
         carry 20 pounds occasionally and 10 pounds frequently, stand and
         or walk 6 hours in a workday, and sit 6 hours in a workday. He
         can push and or pull as much as he can lift and or carry. He can
         frequently reach in all directions including overhead with the right
         upper extremity and frequently handle, finger, and feel with the
         bilateral hands. He can occasionally climb ladders, ropes, and
         scaffolds and frequently climb ramps, and stairs, balance, and
         crawl. He can frequently work at unprotected heights and moving
         mechanical parts. He can understand, remember, and carry out
         simple, repetitive, and routine tasks; occasionally interact with the
         general public, coworkers, and supervisors; occasionally deal with
         changes in the work setting; make simple work related decisions;
         and maintain attention, concentration, persistence, or pace in 2
         hour increments throughout an 8 hour workday with normal
         breaks.”

   (Tr. 24). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the

   symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

   effects of his symptoms were not entirely consistent with the medical evidence and

   other evidence (Tr. 24).

         Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined Plaintiff could not perform his past

   relevant work (Tr. 30). Given Plaintiff’s background and RFC, the VE testified that

   other jobs exist in significant numbers in the national economy that Plaintiff can


                                             3
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 4 of 26 PageID 1268




   perform, such as housekeeper (DOT No. 323.687-014), advertisement material

   handler (DOT No. 230.687-010), and carwash attendant (DOT No. 915.667-010)

   (Tr. 31). Accordingly, based on Plaintiff’s age, education, work experience, RFC,

   and the testimony of the VE, the ALJ found Plaintiff not disabled and found that

   Plaintiff is capable of making a successful adjustment to other work that exists in

   significant numbers in the national economy (Tr. 28-29).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A

   “physical or mental impairment” is an impairment that results from anatomical,

   physiological, or psychological abnormalities, which are demonstrable by medically

   acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. §§ 404.1520, 416.920. If an individual is found disabled at any

   point in the sequential review, further inquiry is unnecessary.        20 C.F.R. §§

   404.1520(a), 416.920(a). Under this process, the ALJ must determine, in sequence,



                                             4
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 5 of 26 PageID 1269




   the following: whether the claimant is currently engaged in substantial gainful

   activity; whether the claimant has a severe impairment, i.e., one that significantly

   limits the ability to perform work-related functions; whether the severe impairment

   meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

   and whether the claimant can perform his or her past relevant work. 20 C.F.R. §§

   404.1520(a)(4), 416.920(a)(4). If the claimant cannot perform the tasks required of

   his or her prior work, step five of the evaluation requires the ALJ to decide if the

   claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

   A claimant is entitled to benefits only if unable to perform other work. Bowen v.

   Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such

   relevant evidence as a reasonable mind might accept as adequate to support a

   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison

   Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v.

   Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).         While the court reviews the

   Commissioner’s decision with deference to the factual findings, no such deference

   is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260

   (11th Cir. 2007) (citations omitted).




                                            5
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 6 of 26 PageID 1270




         In reviewing the Commissioner’s decision, the court may not reweigh the

   evidence or substitute its own judgment for that of the ALJ, even if it finds that the

   evidence preponderates against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec.,

   363 F.3d 1155, 1158-59 (11th Cir. 2004) (citation omitted). The Commissioner’s

   failure to apply the correct law, or to give the reviewing court sufficient reasoning

   for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of review is thus

   limited to determining whether the findings of the Commissioner are supported by

   substantial evidence and whether the correct legal standards were applied. 42

   U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam)

   (citations omitted).

                                            III.


         Plaintiff argues that the ALJ erred by not considering all of Plaintiff’s

   limitations in making Plaintiff’s RFC determination and by not giving proper

   weight to the medical opinions on record. Moreover, Plaintiff argues that the ALJ

   did not properly consider Plaintiff’s subjective symptoms.        For the following

   reasons, the ALJ applied the correct legal standards and the ALJ’s decision is

   supported by substantial evidence.

         1. The ALJ’s RFC determination is supported by substantial evidence

         Plaintiff first contends that the ALJ’s RFC determination is not supported by

   substantial evidence. The ALJ found that Plaintiff’s carpal and cubital tunnel




                                             6
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 7 of 26 PageID 1271




   syndrome caused limitations but did not prevent Plaintiff from performing light

   work with frequent reaching in all directions with the right upper extremity and

   frequent handling, finger, and feeling bilaterally (Tr. 24, 30). In contrast, Plaintiff

   contends that his long history of ulnar neuropathy and CTS fail to support that he

   could frequently use his hands for reaching, handling, and fingering. For the

   following reasons, the ALJ’s decision is supported by substantial evidence in the

   record.

         RFC is defined as the most Plaintiff can still do despite his limitations and is

   based on an evaluation of all the relevant evidence in the record. See 20 C.F.R. §§

   404.1520(e), 404.1545(a)(1) and (a)(3); Social Security Ruling (“SSR”) 96-8p, 1996

   WL 374184. At the hearing level, the ALJ has the responsibility of assessing the

   claimant’s RFC. See 20 C.F.R. §§ 404.1546(c); see also 20 C.F.R. §§ 404.1527(d)(2)

   (stating that the assessment of a claimant’s RFC is an issue reserved for the

   Commissioner). The task of determining a claimant’s RFC and ability to work thus

   rests with the ALJ, not a medical source. See Moore v. Soc. Sec. Admin., Com’r, 649

   F. App’x 941, 945 (11th Cir. 2016); Castle v. Colvin, 557 F. App’x 849, 853 (11th Cir.

   2014) (“Contrary to the district court’s reasoning, the ALJ did not ‘play doctor’ in

   assessing Mr. Castle’s RFC, but instead properly carried out his regulatory role as

   an adjudicator responsible for assessing Mr. Castle’s RFC … Indeed, the pertinent

   regulations state that the ALJ has the responsibility for determining a claimant’s

   RFC”); Robinson v. Astrue, 365 F. App’x 993, 999 (11th Cir. 2010) (“We note that




                                             7
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 8 of 26 PageID 1272




   the task of determining a claimant’s residual functional capacity and ability to work

   is within the province of the ALJ, not of doctors”).

         Here, the ALJ recognized that Plaintiff’s carpal and cubital tunnel syndrome

   caused limitations but nonetheless, that Plaintiff could frequently use his hands for

   reaching, handling, and fingering (Tr. 24, 30).         The ALJ noted that nerve

   conduction studies revealed bilateral median and ulnar nerve neuropathy, and that

   Plaintiff exhibited tenderness and positive Phalen’s and Tinel’s signs in the upper

   extremities (Tr. 25-26, 448, 450, 452, 456, 458, 464, 475, 508, 530, 628, 697). At

   times he exhibited some abnormalities in sensation (Tr. 464, 501 508, 698), but just

   as often, he demonstrated no sensory deficits (Tr. 445, 448, 454, 456, 458). Despite

   these abnormalities, the record indicates that Plaintiff exhibited normal strength and

   no motor deficits in the upper extremities (Tr. 390, 445, 447, 450, 454, 456, 458,

   508, 698).

         Plaintiff repeatedly points to his diagnoses to argue that he can’t perform light

   work, however, the evidence supports a finding that the functional effects of such

   diagnoses indicate that he is capable of working and not disabled. “[T]he mere

   existence of [a claimant’s] impairments does not reveal the extent to which they

   limit [his] ability to work or undermine the ALJ’s determination in that regard.”

   Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005). Rather, an ALJ will

   consider the limiting effects of a claimant’s impairments in determining the RFC.

   See 20 C.F.R. § 404.1545(e); see also McCruter v. Bowen, 791 F.2d 1544, 1547 (11th

   Cir. 1986) (holding the severity of a medically ascertained disability must be



                                             8
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 9 of 26 PageID 1273




   measured in terms of its limiting effects and not simply in terms of “deviation from

   purely medical standards of bodily perfection or normality”).

         In determining Plaintiff’s RFC, the ALJ also noted that Plaintiff’s symptoms

   improved with medication and that Plaintiff relied exclusively on conservative

   remedies (Tr. 26-27). A “medical condition that can reasonably be remedied either

   by surgery, treatment, or medication is not disabling.” Dawkins v. Bowen, 848 F.2d

   1211, 1213 (11th Cir. 1988). Moreover, an ALJ may properly consider a claimant’s

   course of conservative treatment as evidence that contradicts a claimant’s subjective

   complaint of disabling symptoms. See Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir.

   1996). Here, the record indicates that Plaintiff has not taken readily available steps

   to increase his likelihood of improvement. Plaintiff refused to undergo surgery

   because “he is concerned about complications” (Tr. 439). Plaintiff also implied that

   he didn’t trust doctors to perform surgery on him, stating that the medical care he

   has received “has been incompetent” and that the doctors will “make an error” and

   “cover it up” (Tr. 69). Plaintiff expressed concern that a doctor performing carpal

   tunnel or cubital tunnel surgery would not present qualifications or evidence of any

   successful surgeries that they have done (Tr. 71). Plaintiff also expressed concern

   that a doctor couldn’t offer a warranty like when purchasing a tangible product (Tr.

   71). More significantly, Plaintiff also admitted to not using his carpal tunnel braces

   on a regular basis despite being instructed to wear them (Tr. 446-47, 452). Plaintiff’s

   refusal to do something as simple as wear his braces indicates that his condition

   may not be as severe as he contends. The record also indicates that Plaintiff



                                             9
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 10 of 26 PageID 1274




    attended two physical therapy sessions and experienced success but then stopped

    attending after the third session because “he began to flare up” (Tr. 481).

          Despite Plaintiff’s lack of effort to improve his condition, Plaintiff’s progress

    notes do indicate that his CTS improved with medication (Tr. 543-70). Plaintiff

    frequently reported that he experienced pain in the wrists/hands/fingers and elbow

    regions averaged only 3/10 on a scale of 1 to 10, with 10 being the greatest pain (Tr.

    451, 457). Moreover, Plaintiff stated that “when he has to lift groceries or move

    furniture he is fine, but when he is doing the same thing over and over again is when

    the pain is the worst” (Tr. 481). As discussed more in the paragraphs that follow,

    the RFC in this case accounts for this and limits Plaintiff from doing repetitive tasks.

    Thus, substantial evidence in the record supports the ALJ’s determination.

          2. Medical Opinions

          Plaintiff contends that the ALJ did not properly consider the opinion

    evidence related to Plaintiff’s physical impairments.          Medical opinions are

    statements from acceptable medical sources that reflect judgments about the nature

    and severity of a claimant’s impairments, including symptoms, diagnosis and

    prognosis, what the claimant can still do despite the impairments, and physical or

    mental restrictions. 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). When assessing

    the medical evidence, the ALJ must state with particularity the weight afforded to

    different medical opinions and the reasons therefor. Winschel v. Comm’r of Soc. Sec.,

    631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The Social Security




                                              10
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 11 of 26 PageID 1275




    regulations provide guidelines for the ALJ to employ when evaluating medical

    opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927.

          In determining the weight to afford a medical opinion, the ALJ considers a

    variety of factors including but not limited to the examining relationship, the

    treatment relationship, whether an opinion is well-supported, whether an opinion

    is consistent with the record as a whole, and the area of the doctor’s specialization.

    20 C.F.R. §§ 404.1527(c), 416.927(c). For instance, the more a medical source

    presents evidence to support an opinion, such as medical signs and laboratory

    findings, the more weight that medical opinion will receive.           20 C.F.R. §§

    404.1527(c)(3), 416.927(c)(3). Further, the more consistent the medical opinion is

    with the record as a whole, the more weight that opinion will receive. 20 C.F.R. §§

    404.1527(c)(4), 416.927(c)(4). Typically, the ALJ must afford the testimony of a

    treating physician substantial or considerable weight unless “good cause” is shown

    to the contrary. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004)

    (per curiam) (citation omitted). Good cause exists where: (1) the treating physician’s

    opinion was not bolstered by the evidence; (2) the evidence supported a contrary

    finding; or (3) the treating physician’s opinion was conclusory or inconsistent with

    the physician’s own medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41

    (11th Cir. 2004). In fact, the ALJ may reject any opinion when the evidence

    supports a contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)

    (per curiam). A reviewing court will not second guess an ALJ’s decision regarding

    the weight to afford a medical opinion, however, so long as the ALJ articulates a



                                             11
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 12 of 26 PageID 1276




    specific justification for the decision. See Hunter v. Soc. Sec. Admin. Comm’r, 808 F.3d

    818, 823 (11th Cir. 2015).

          Additionally, statements by a medical source that a claimant is “disabled” or

    “unable to work” constitute opinions on issues reserved to the Commissioner and

    do not direct that a finding of disabled is warranted. 20 C.F.R. §§ 404.1527(d)(1),

    416.927(d)(1); see Denomme v. Comm’r, Soc. Sec. Admin., 518 F. App’x 875, 877-78

    (11th Cir. 2013) (stating that it is the Commissioner, not a claimant’s physician,

    who determines whether a claimant is statutorily disabled, and a statement by a

    medical source that a claimant is disabled does not mean that the Commissioner

    will conclude a claimant is disabled). The Commissioner need not afford any

    special significance to the source of such an opinion because the determination of

    disability and ability to work remain issues reserved to the Commissioner. 20

    C.F.R. §§ 404.1527(d)(3), 416.927(d)(3).

          Here, Plaintiff challenges the ALJ’s evaluation of multiple medical sources’

    opinions. Specifically, Plaintiff argues that the ALJ erred in affording significant

    weight to the opinion of State agency medical consultant Hemantha Surath, M.D.

    (“Dr. Surath”) while providing little weight to the opinion of independent medical

    examiner Dr. John W. Ellis (“Dr. Ellis”) (Tr. 23, 26-27). For the reasons that

    follow, substantial evidence supports the ALJ’s decision.

       (a) Dr. Surath

          Plaintiff argues that the ALJ erred in giving great weight to the opinion of

    Dr. Surath, a State agency medical consultant (Tr. 25, 37-60). State agency medical



                                              12
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 13 of 26 PageID 1277




    consultants are considered experts in the Social Security disability evaluation

    process, 20 C.F.R. §§ 404.1527(e)(2)(i), 416.927(e)(2)(I), and in appropriate

    circumstances, opinions from State agency medical and psychological consultants

    and other program physicians and psychologists may be entitled to greater weight

    than the opinions of treating or examining sources. SSR 96-6p, 1996 WL 374180,

    at *2-3 (S.S.A. July 2, 1996) see Forrester v. Comm’r of Soc. Sec., 455 F. App’x 899,

    902-03 (11th Cir. 2012) (holding the ALJ properly gave significant weight to the

    opinion of the non-examining physician because it was consistent with the record

    evidence).

          Here, the ALJ accorded significant weight to Dr. Surath’s assessment of

    Plaintiff (Tr. 26). The ALJ noted that Dr. Surath is a licensed physician familiar

    with the Social Security Regulation’s evidentiary requirements and provided a

    detailed and persuasive rational in support of his opinion (Tr. 26). After review of

    the record in September 2016, Dr. Surath opined that Plaintiff remains able to

    perform light level exertion with some manipulative, postural, and environmental

    limitations (Tr. 26). Importantly, the ALJ found that Dr. Surath’s opinion that

    Plaintiff could perform light work with limited reaching with the right upper

    extremity and limited handling, finger, and feeling bilaterally was consistent with

    the evidence of record (Tr. 26, 144). Moreover, in determining that Plaintiff is not

    disabled and remains able to perform a wide range of light level exertion, the ALJ

    relied on evidence in the record other than just the opinion of Dr. Surath.




                                             13
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 14 of 26 PageID 1278




           The ALJ found Dr. Surath’s opinion consistent with Dr. Kelly’s assessment,

    Dr. Kushner’s assessment, and Plaintiff’s own testimony (Tr. 412-21, 430-31, 439-

    58, 461-65), and that other evidence does not support greater limits (Tr. 26). Those

    records support a finding that Plaintiff, despite his limitations, is able to perform

    light work. Therefore, the ALJ did not err by providing great weight to the opinion

    of the non-examining physician in this case. See Jarrett v. Comm’r of Soc. Sec., 422 F.

    App’x 869, 874 (11th Cir. 2011) (noting that the ALJ did not err in relying on the

    reports of non-examining physicians where the opinions did not otherwise

    contradict the other evidence of record).

           Additionally, Plaintiff argues that Dr. Surath rendered his opinion based

    upon incomplete evidence. However, as correctly cited by Defendant, this is not

    error. While Dr. Surath may not have reviewed all of the evidence, the ALJ did

    (Tr. 19-31); See 20 C.F.R. § 404.1527(c)(3), (4); Stultz v. Comm’r of Soc. Sec., 628 F.

    App’x 665, 669 (11th Cir. 2015) (holding that the ALJ properly granted weight to

    the opinions of medical experts even though the experts did not review the most

    recent medical records). Even if the state agency medical consultant cannot review

    all of the claimant’s medical records before rendering an opinion or offering a RFC

    assessment, the ALJ has access to the entire record, including the claimant’s

    testimony, and can determine whether the opinion is supported by and consistent

    with the evidence of record and thus, whether to afford the opinion great weight.

    See 20 C.F.R. § 404.1527(c)(3), (4); see also Cooper v. Comm’r of Soc. Sec., 521 F. App’x

    803, 807 (11th Cir. 2013) (finding that an ALJ did not afford undue weight to a non-



                                                14
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 15 of 26 PageID 1279




    examining doctor where the doctor cited several portions of the record in support

    of her conclusions, and the ALJ, who makes the ultimate determination, had access

    to the entire record, including the claimant’s testimony).

          Here, Dr. Surath offered his opinion in September 2016 (Tr. 144-45). The

    only physician who saw Plaintiff specifically for his CTS after this date was Dr.

    Morrell, who evaluated Plaintiff on November 9, 2016, November 29, 2016, and

    February 1, 2017 (Tr. 501-11). As the ALJ stated, Dr. Morrell’s notes showed intact

    neurovascular functioning in the elbows and largely intact neurovascular

    functioning in the wrists, which does not contradict Dr. Surath’s opinion (Tr. 26,

    501-09). Plaintiff did see Dr. Ellis after September 2016, however, the ALJ gave

    Dr. Ellis’s opinion little weight for the reasons discussed in the ALJ’s decision and

    in the next section of this Order (Tr. 26-27). As such, the ALJ considered the full

    record in determining that Plaintiff could perform frequent, as opposed to constant,

    reaching, handling, fingering, and feeling, and did not unduly rely on Dr. Surath’s

    opinion (Tr. 26).

       (b) Dr. Ellis

          Plaintiff next contends that the ALJ erred in not giving substantial weight to

    Dr. Ellis’ medical opinion.       Dr. Ellis conducted an independent medical

    examination of Plaintiff in October of 2017 (Tr. 696-707, 708-20). The Eleventh

    Circuit has noted that the opinion of a one-time examiner is not entitled to any

    special deference or consideration. See McSwain v. Bowen, 814 F.2d 617, 619 (11th

    Cir. 1987) (opinions of one-time examiners are not entitled to deference because



                                             15
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 16 of 26 PageID 1280




    they are not treating physicians); see also Denomme v. Comm’r, Soc. Sec. Admin.,

    518 F. App'x 875, 877 (11th Cir. 2013) (holding ALJ does not have to defer to

    opinion of doctor who conducted single examination and who was not treating

    source). Further, an ALJ may reject any medical opinion if the evidence supports a

    contrary finding. See Williams v. Comm’r, Soc. Sec., 580 F. App’x 732, 734 (11th Cir.

    2014) (citing Sryrock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). However, the

    ALJ must articulate the weight given to medical opinions and the reasons for that

    weight. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

          The ALJ gave little weight to the opinion of Dr. Ellis, a one-time examiner,

    because “the assessment starkly contrasts with other medical opinions from Drs.

    Morell and Surath placing [Plaintiff] at light duty and the assessment is not

    supported by the clinical and objective findings contained in his report” (Tr. 27).

    Dr. Ellis opined that Plaintiff could lift up to 50 pounds occasionally, sit for 8 hours

    in an 8-hour workday, and stand and/or walk for 8 hours in an 8-hour workday (Tr.

    26, 716-19). Despite this, he assessed marked limits in Plaintiff’s abilities to grasp,

    turn and twist items, marked limits in Plaintiff’s ability to use his fingers and hands

    for fine manipulation, and marked limits in Plaintiff’s ability to use his right arm for

    reaching overhead (Tr. 26, 716-19).

          The ALJ found Dr. Ellis’ opinion inconsistent with Dr. Ellis’ own

    observation that Plaintiff had normal grip strength (Tr. 27). Dr. Ellis’ opinion also

    contradicts other evidence of record showing intact motor function (Tr. 390, 445,

    447, 450, 454, 456, 458, 508, 698). As additional reasons for discounting Dr. Ellis’



                                              16
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 17 of 26 PageID 1281




    opinion, the ALJ noted that Plaintiff underwent no more than conservative

    treatment and admitted that he was not using his braces as instructed, as discussed

    supra (Tr. 27).

           Lastly, Plaintiff argues that the ALJ’s rejection of Dr. Ellis’ opinion was

    improper because the ALJ noted that the independent medical examination was

    undertaken in an “effort to generate evidence” and that “the doctor was presumably

    paid for the report” (Tr. 27). Plaintiff is correct that the weight given to a medical

    report by a consultative physician does not depend on who retained the physician.

    Hickel v. Comm’r of Soc. Sec., 539 F. App’x 980, 987 (11th Cir. 2013).     Plaintiff is

    also correct that “generating evidence is the purpose of obtaining opinions from

    medical sources, whether paid for by the Commissioner or by the claimant” and not

    a valid basis for rejecting a medical opinion. Roundtree v. Saul, 8:18-cv-1524-T-SPF,

    2019 WL 4668174, at *4 (M.D. Fla. Sept. 25, 2019) citing Hickel, 539 F. App’x at

    987. However, the ALJ appears to have acknowledged these requirements and

    stated that “such evidence is certainly legitimate and deserves due consideration”

    while noting that “the context in which [the evidence] was produced cannot be

    entirely ignored” (Tr. 27). It does not appear that the ALJ actually discounted Dr.

    Ellis’ opinion for any of these reasons. Notwithstanding this, the undersigned finds

    that any such error by the ALJ in this instance is harmless because as discussed, the

    ALJ cited and outlined numerous other legitimate reasons for discounting the

    opinion of Dr. Ellis.




                                             17
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 18 of 26 PageID 1282




       (c) Dr. Morrell

          Plaintiff contends that the ALJ erred in not explaining what weight she

    afforded Dr. Morrell’s opinion that Plaintiff be restricted to light duty non-repetitive

    work. Plaintiff also contends that Dr. Morrell’s restriction contradicts the ALJ’s

    RFC finding as to no repetitive work. Dr. Morrell first evaluated Plaintiff in

    November of 2016 and diagnosed Plaintiff with CTS and cubital tunnel syndrome

    (Tr. 26, 501-09). Dr. Morrell opined that Plaintiff injured both wrists and elbows

    due to repetitive computer use at his job and further opined that the injury is directly

    caused by aggravation and is most likely permanent (Tr. 501-09). Dr. Morrell stated

    that Plaintiff remains on light duty restrictions of non-repetitive work and allow for

    foot pedal control (Tr. 501-09). Dr. Morrell recommended continued splinting use,

    hand therapy for muscle strengthening and stretching, injections, and, as a last

    resort, carpal tunnel and cubital tunnel releases (Tr. 501-09).

          Here, the ALJ’s failure to assign weight to Dr. Morrell’s opinion is harmless

    error because Dr. Morrell’s opinion is not inconsistent with the RFC. Plaintiff

    appears to contend that Dr. Morrell’s non-repetitive work restriction is inconsistent

    with the ALJ’s RFC finding that Plaintiff can “frequently” handle, finger, and feel

    with his hands and “frequently” reach in all directions (Tr. 24). Although Dr.

    Morrell does not explicitly define the term “non-repetitive work,” she had just

    explained that Plaintiff’s wrist and elbow injuries were due to the repetitive motion

    of Plaintiff’s computer use at work (Tr. 501-09). Therefore, it seems clear that Dr.

    Morrell intended for “non-repetitive work” to relate to Plaintiff’s prior, repetitive



                                              18
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 19 of 26 PageID 1283




    computer work (Tr. 501-09). Therefore, “frequent” does not appear to mean

    “repetitive.” Since “frequent” work can still constitute “non-repetitive work,” the

    ALJ’s decision is consistent with Dr. Morrell’s restrictions.

          Further, the undersigned finds that the ALJ implicitly gave Dr. Morrell’s

    opinion great weight because the ALJ relied on Dr. Morrell’s opinion to support his

    finding that the record does not support greater limits than those set forth in the

    RFC (Tr. 26). The restrictions provided for in the RFC are consistent with the

    restrictions set forth by Dr. Morrell, as the RFC restricts Plaintiff to only

    “frequently” handle, finger, and feel with his hands and only “frequently” reach in

    all directions (Tr. 24).    Therefore, substantial evidence supports the ALJ’s

    evaluation of Dr. Morrell’s opinion.

          3. Plaintiff’s mental RFC

          Plaintiff points out that the ALJ afforded significant weight to the opinions

    of State agency psychology consultants Donald Henson, Ph.D (“Dr. Henson”) and

    Joseph Cools, Ph.D (“Dr. Cools”) but argues that the ALJ incorrectly stated that

    the record does not support greater limitations. Specifically, Plaintiff contends that

    the ALJ erred in failing to mention a 2016 loan discharge certification form

    completed for Plaintiff by Dr. Mahmood, a treating physician, and that this form

    supports greater limitations (Doc. 363). While the undersigned agrees that the

    opinion of a treating physician must be afforded great weight unless good cause is

    shown to the contrary, the undersigned finds that any error on the part of the ALJ

    is harmless. Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983).



                                             19
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 20 of 26 PageID 1284




           First, Dr. Mahmood’s opinions appear to be overall consistent with the RFC

    finding, which includes extensive limitations (Tr. 24, 396-410, 467-71, 570). The

    RFC limitations are very fairly extreme and include only completing simple,

    repetitive, and routine tasks, only occasionally interacting with other people, only

    occasionally dealing with workplace setting changes, making only simple decisions,

    and maintaining attention, concentration, persistence or pace in only two-hour

    increments (Tr. 24). As the ALJ notes, Plaintiff began visiting Dr. Mahmood in

    approximately January of 2014 (Tr. 28, 570). Dr. Mahmood noted that Plaintiff

    was anxious, hypervigilant, and exhibited paranoid thinking consistent with his

    traumatic experiences in the past (Tr. 28, 549, 552, 553). Dr. Mahmood noted that

    Plaintiff improved when on medication but worsened when, because of

    gastrointestinal issues, Plaintiff stopped taking Seroquel and Lexapro (Tr. 543).

           When on medication, Plaintiff reported that the medications were “working

    okay” and that since being on the medications, he felt that he “discovered a

    completely different way of living that he was not aware of before, because he never

    knew that he could ever control his anxiety and now he does” (Tr. 560). In one

    visit, Dr. Mahmood noted that one-on-one advice and counseling with Plaintiff

    provided good results (Tr. 545). Some of Plaintiff’s anxiety and stress appeared to

    be a result of his legal troubles (Tr. 543, 545, 547). Specifically, Plaintiff was held

    in contempt of court and feared that he would end up in jail again (Tr. 543, 545,

    547). The legal troubles appear to possibly stem from an ex-wife’s charge against

    Plaintiff for failure to pay child support (Tr. 547).



                                               20
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 21 of 26 PageID 1285




          In the ALJ’s decision, the ALJ thoroughly discussed Dr. Mahmood’s

    findings except for a statement made by Dr. Mahmood in July of 2016 (Tr. 28-29,

    363). In July of 2016, Dr. Mahmood completed a certification for Plaintiff in

    support of Plaintiff’s application for a loan discharge (Doc. 363). In this form, Dr.

    Mahmood indicated that Plaintiff had no limitations in sitting, standing, walking,

    or lifting, marked limitations in activities of daily living due to severe anxiety and

    panic attacks, limited residual functionality, and a global assessment function

    (“GAF”) score of 50 (Tr. 363). Admittedly, the ALJ did not discuss this form,

    which was in the “E” section of the transcript (Tr. 363), not the “F” section where

    medical records are exhibited. Plaintiff contends that since the ALJ must accord

    substantial weight or considerable weight to the opinion, diagnosis, and medical

    evidence of the claimant’s treating physician unless good cause is shown to the

    contrary, remand is warranted. Bloodsworth, 703 F.2d at 1240.

          The ALJ’s failure to consider this questionnaire is harmless error since the

    findings in the questionnaire are consistent with the ALJ’s mental RFC

    determination (Tr. 24, 363). Dr. Mahmood’s opinion that Plaintiff’s residual

    functionality was “limited” is consistent with the RFC finding, which includes

    extensive limitations (Tr. 24, 363). These limitations include only completing

    simple, repetitive, and routine tasks, only occasionally interacting with other

    people, only occasionally dealing with workplace setting changes, making only

    simple decisions, and maintaining attention, concentration, persistence or pace in

    only two-hour increments (Tr. 24). Moreover, the ALJ’s failure to discuss the GAF



                                             21
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 22 of 26 PageID 1286




    score is harmless because although GAF scores may be helpful in formulating an

    RFC, they are not essential to the RFC’s accuracy. See Thornton v. Comm’r Soc. Sec.

    Admin., 597 F. App’x 604, 613 (11th Cir. 2015) (citing Howard v. Comm’r of Sec. Sec.,

    276 F.3d 235, 241 (6th Cir. 2002)).

          Regarding Dr. Mahmood’s statement that Plaintiff had marked limitations

    in activities of daily living (Tr. 363), although this statement was not discussed by

    the ALJ, the ALJ thoroughly considered Dr. Mahmood’s treatment records which

    show largely intact mental functioning (Tr. 28-29, 543-70). The ALJ also relied on

    Dr. Cools’ September 2016 opinion, which took into considered Dr. Mahmood’s

    observations (Tr. 28-29, 129, 146-47). Dr. Cools reviewed Dr. Mahmood’s April

    2016 psychiatry notes, which included a long narrative regarding Plaintiff’s

    symptoms and his observations of hypervigilance, negative ruminations, suspicious

    thinking, grossly normal cognition, and fair insight and judgment, and opined only

    moderate limitations in activities of daily living (Tr. 141). The ALJ also considered

    and discounted Dr. Ellis’s opinion, and Dr. Ellis said he considered the loan

    program correspondence in opining that Plaintiff could not perform even low-stress

    work (Tr. 714, 718).      Therefore, since the ALJ considered Dr. Mahmood’s

    treatment records and considered the opinions of two other doctors that either

    considered Dr. Mahmood’s treatment records and/or considered the loan program

    correspondence, such error is harmless.

          Finally, Plaintiff contends that in presenting a hypothetical to the VE, the

    ALJ failed to include all of Plaintiff’s limitations. Plaintiff states that the Agency



                                              22
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 23 of 26 PageID 1287




    doctors found that Plaintiff had moderate limitations in the ability to perform

    activities within a schedule, maintain regular attendance, be punctual within

    customary tolerances, complete a normal workday or week without interruptions

    from psychologically based symptoms, and to perform at a consistent pace without

    an unreasonable number and length of rest periods (Tr. 146). The Agency doctors

    also limited Plaintiff to only one or two step activities (Tr. 147). However, the ALJ

    accounted for these limitations in the RFC and in the hypothetical to the VE by

    stating that Plaintiff can only maintain attention, concentration, persistence, or pace

    in two-hour increments throughout an eight-hour workday with normal breaks (Tr.

    24, 81-82). The ALJ also accounted for Plaintiff’s one or two step activity limitation

    by limiting Plaintiff to “simple, repetitive, and routine tasks” (Tr. 24, 81-82, 146-

    47). Therefore, substantial evidence supports the ALJ’s mental RFC finding (Tr.

    24, 129, 146).

           4. Plaintiff’s subjective symptoms

           Plaintiff contends that the ALJ erred in assessing Plaintiff’s subjective

    symptoms. “[W]hen evaluating a claimant's subjective symptoms, the ALJ must

    consider evidence of the following factors: (i) the claimant's ‘daily activities; (ii) the

    location, duration, frequency, and intensity of the [claimant's] pain or other

    symptoms; (iii) [p]recipitating and aggravating factors; (iv) the type, dosage,

    effectiveness, and side effects of any medication the [claimant took] to “[W]hen

    evaluating a claimant's subjective symptoms, the ALJ must consider evidence of the




                                               23
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 24 of 26 PageID 1288




    following factors: (i) the claimant's ‘daily activities; (ii) the location, duration,

    frequency, and intensity of the [claimant's] pain or other symptoms; (iii)

    [p]recipitating and aggravating factors; (iv) the type, dosage, effectiveness, and side

    effects of any medication the [claimant took] to alleviate pain or other symptoms;

    (v) treatment, other than medication, [the claimant] received for relief ... of pain or

    other symptoms; and (vi) any measures the claimant personally used to relieve pain

    or other symptoms.’” Leiter v. Comm'r of Soc. Sec. Admin., 377 Fed.Appx. 944, 947

    (11th Cir. 2010) (emphasis added) (quoting 20 C.F.R. § 404.1529(c)(3)). However,

    the Commissioner correctly states that “[an] ALJ does not have to cite to particular

    phrases or formulations, but broad findings that a claimant was not credible, alone,

    are insufficient for the court to conclude that the ALJ considered the claimant's

    medical condition as a whole” (Doc. 22 at Pg. 42); See Strickland v. Comm'r of Soc.

    Sec., 516 F. App'x 829, 832 (11th Cir. 2013) (citing Foote v. Chater, 67 F.3d 1553,

    1561-62 (11th Cir. 1995)). “A clearly articulated credibility finding with substantial

    supporting evidence in the record will not be disturbed by a reviewing court.” Jarrell

    v. Comm’r of Soc. Sec., 433 F. App’x 812, 814 (11th Cir. 2011) (quoting Foote, 67 F.3d

    at 1562); see also Moore, 405 F.3d at 1212 (“We recognize that credibility

    determinations are the province of the ALJ”).

          First, Plaintiff argues that the ALJ’s statement that Plaintiff and his wife’s

    testimony and statements are so extreme that they appear implausible “appears to

    be an attack on [Plaintiff’s] character” (Doc. 22 at Pg. 40). This is in regards to

    Plaintiff’s allegation that he cannot perform normal daily activities of living and that



                                              24
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 25 of 26 PageID 1289




    his wife does everything for him (Tr. 30). As articulated by the ALJ in her decision,

    the objective medical evidence of record is in stark contrast to Plaintiff’s allegation

    (Tr. 30). See Richardson v. Perales, 402 U.S. 389, 399 (1971) (“We therefore are

    presented with the not uncommon situation of conflicting medical evidence. The

    trier of fact has the duty to resolve that conflict”). The ALJ articulated her findings

    and highlighted the discrepancy between Plaintiff’s statement that his wife does

    everything for him and Plaintiff’s refusal to get surgery for his hands and repeated

    decision to proceed merely with conservative treatment (Tr. 30).             Therefore,

    Plaintiff’s argument is unpersuasive.

          Moreover, while Plaintiff is correct in stating that the ALJ must consider

    reasons for a claimant’s failure to seek treatment, Plaintiff’s reasons were merely

    because he did not trust doctors (Tr. 69-71). As stated, Plaintiff expressed concern

    that a doctor performing carpal tunnel or cubital tunnel surgery would not present

    qualifications or evidence of any successful surgeries that they have done (Tr. 71).

    Plaintiff also expressed concern that a doctor couldn’t offer a warranty like when

    purchasing a tangible product (Tr. 71). Regardless of his reasons not to seek surgery,

    the Plaintiff fails to offer a plausible explanation for his failure to follow the more

    conservative treatment of regularly wearing the proscribed carpal tunnel braces.

          Lastly, Plaintiff argues that the ALJ’s analysis fails to fully address the factors

    in 20 C.F.R. § 404.1529(c)(3) and rather, focuses primarily on objective factors in

    contrast to the Rules and Regulations. However, Eleventh Circuit case law does

    not require an ALJ to enumerate every factor in every decision. See Mitchell v.



                                              25
Case 8:20-cv-00258-AEP Document 24 Filed 03/29/21 Page 26 of 26 PageID 1290




    Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (explaining that an

    ALJ’s decision need only be explicit enough to enable a reviewing court to

    determine the reasoning behind findings). For these reasons, substantial evidence

    supports the ALJ’s decision.

                                              IV.

            Accordingly, after consideration, it is hereby

            ORDERED:

            1. The decision of the Commissioner is AFFIRMED.

            2. The Clerk is directed to enter final judgment in favor of the Commissioner

    and close the case.

            DONE AND ORDERED in Tampa, Florida, on this 29th day of March,

    2021.




    cc: Counsel of Record




                                              26
